Citation Nr: 0012951
Decision Date: 07/20/00	Archive Date: 09/08/00

DOCKET NO.  94-38 922	)	DATE JUL 20, 2000
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


ORDER

	The following corrections are made in a decision issued by the Board in this case on May 17, 2000:

	On all pages of the decision, the veterans name is corrected to read "Fxxxxxxx Mxxxxxx-Mxxxxxx."

	On line 7, page 4, "tip" is corrected to read "tips" and the other handwritten editing mark is corrected by deletion.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


  


Citation Nr: 0012951	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  94-38 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metacarpal bone.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1993 by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no evidence that all of the joints of the little 
finger are in extension or in extreme flexion, or that there 
is rotation and angulation of the bones; thus, the veteran 
does not incur extremely unfavorable ankylosis.  

2.  There is no evidence of any ankylosis, either favorable 
or unfavorable.

3.  The veteran incurs at least moderate pain with use of his 
right hand.  

4.  The veteran's level of functional loss does not 
approximate the level of disability that would result from an 
amputation of his right little finger with metacarpal 
resection.
 

CONCLUSION OF LAW

1.  The criteria for a 10 percent disability rating, and no 
higher, for the veteran's service-connected residuals of a 
right fifth metacarpal fracture, have been met.  38 U.S.C.A. 
§§ 1155 and 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.40,  and 4.71a, Diagnostic Codes 5227, 5156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran fractured the base of his right fifth metacarpal 
bone in December 1953 while on active duty.  The injury was 
service-connected in an August 1973 rating decision and the 
veteran was assigned a noncompensable evaluation under 
Diagnostic Code 5227.  In an August 1993 VA Form 21-4138 
(Statement in Support of Claim), the veteran requested an 
increased rating based on a worsening of his condition; this 
claim was denied by the RO in an October 1993 rating decision 
and in all subsequent adjudications.  

A February 1995 letter by Dr. Monasterio reports the results 
of physical and radiologic examinations of the veteran as 
follows:

[The veteran] has been complaining of 
pain in that area, in the area of the 
carpal metacarpal joint of the right 
hand, and he states that he has 
difficulty with his job as a mechanic and 
heavy equipment operator.

[The veteran] has a swelling in the area 
of the carpal metacarpal joint of the 
little finger of the right hand and the 
radiological examination reveals the 
existence of a scarred over fracture at 
the base, or the proximal metaphysis of 
the fifth metacarpal with an irregularity 
at the level of the joint of the 
metacarpal with the adjacent carpal bone 
and some small degenerative changes that 
I believe can be the origin of his 
painful disturbances.

The veteran submitted to a December 1998 VA compensation and 
pension (C&P) hand, thumb and fingers examination, the report 
of which indicates the veteran complained of moderate pain on 
the right dorsum of his right hand with radiation to the 
knuckles, in addition to a tingling sensation.  The veteran 
further noted that working on his car precipitated such pain.  
On physical examination, the examiner found the veteran had a 
small palpable bony deformity on the dorsum of his right 
fifth metacarpal bone area, which was not tender to 
palpation.  The veteran could touch the tips of all the 
fingers of his right hand with the tip of his right thumb and 
he could also touch with the tip of all fingers of the right 
hand the median transverse fold of the palm of the right 
hand.  His right hand muscle strength was 5/5.  With regard 
to range of motion of his right wrist, both flexion and 
dorsiflexion were 60 degrees.  The examiner further noted 
that there was mild limitation of motion of the right wrist 
but that it was a functional wrist in terms of range of 
motion and that the movements were pain free. 

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999) 
(Schedule), which are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness in 
the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1990), Peyton v. Derwinski, 1 Vet. App. 
282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran's right hand fifth metacarpal fracture residuals 
are evaluated under Diagnostic Code 5227, pertaining to 
ankylosis of the individual fingers.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (1999).  Under this diagnostic code, 
ankylosis of any finger other than the thumb, index finger, 
or middle finger is not compensable, unless such ankylosis is 
extremely unfavorable.  Ankylosis is considered to be 
favorable when the ankylosis does not prevent flexion of the 
tip of the finger to within 2 inches (5.1 cm.) of the median 
transverse fold of the palm; it is unfavorable when it 
precludes such motion.  Extremely unfavorable ankylosis of 
the little finger will be rated as amputation under the 
provisions of Diagnostic Code 5156.  Ankylosis is considered 
to be extremely unfavorable when all of the joints of the 
finger are in extension or in extreme flexion, or when there 
is rotation and angulation of the bones.  38 C.F.R. § 4.71a 
(1999).  A 10 percent evaluation for amputation of the little 
finger of the major or minor upper extremity is warranted if 
the point of amputation is at the proximal interphalangeal 
joint or proximal thereto, without metacarpal resection.  A 
20 percent evaluation requires that the amputation involve 
metacarpal resection with more than one-half of the bone 
lost.  38 C.F.R. § 4.71a, Diagnostic Code 5156 (1999).

A review of the evidence of record indicates that there is no 
competent medical evidence of any limitation of the veteran's 
left fifth finger to the extent that the digit should be 
rated as amputated.  On VA examination, the veteran was able 
to touch the median transverse fold of the palm of his right 
hand with each and every finger of his right hand, including 
the little finger.  There is no evidence that all of the 
joints of the little finger are in extension or in extreme 
flexion, or that there is rotation and angulation of the 
bones; thus, it cannot be found that the veteran incurs 
extremely unfavorable ankylosis.  In fact, there is no 
evidence of any ankylosis, either favorable or unfavorable.  
Therefore, the Board must find that the criteria for a 
compensable evaluation for the veteran's right hand fifth 
metacarpal fracture residuals under a strict interpretation 
of the Schedule have not been met.

However, the Board finds that the veteran has incurred 
sufficient functional loss to warrant a compensable rating 
under 38 C.F.R. § 4.40.  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (1999).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Both Dr. Monasterio's February 1995 examination report and 
the December 1998 VA C&P examination report indicate that the 
veteran incurs at least moderate pain with use of his right 
hand.  In addition, the latter report indicates the veteran 
must take Naprosyn to help alleviate his pain.  Therefore, 
despite the fact that the veteran does not sustain extremely 
unfavorable ankylosis such as to warrant an increased 
disability rating under Diagnostic Codes 5227 and 5156, the 
Board concludes that he is entitled to a 10 percent 
disability rating, and no higher, based on considerations of 
functional loss and pain. 

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor and concludes that 
criteria for a 10 percent disability rating for his right 
hand condition have been met.  

The Board considered assigning the veteran a higher 
disability rating.  The 10 percent disability rating is 
granted based on considerations of functional loss and pain.  
The veteran's level of functional loss does not approximate 
the level of disability that would result from the criteria 
described above for a 20 percent disability rating, such as 
ankylosis or dysfunction equivalent to metacarpal resection, 
under Diagnostic Codes 5227 or 5156.  Accordingly, the 
preponderance of the evidence is against assignment of a 20 
percent disability rating under Diagnostic Code 5156.  The 
Board has considered all potentially applicable diagnostic 
codes.


ORDER

Entitlement to a 10 percent disability rating, and no higher, 
for residuals of a fracture of the right fifth metacarpal 
bone, is granted, subject to the governing regulations 
pertaining to the payment of monetary benefits.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals







 

453907124      000719    957572D2    00-18986

Citation Nr: 0018986	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-31 457	)	DATE JUL 19, 2000
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
back disability for the period beginning March 13, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1994. 

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  
 

FINDINGS OF FACT

1.  On January 28, 2000, the Board issued a decision on 
issues to include, in pertinent part, entitlement to an 
evaluation in excess of 20 percent for a back disability for 
the period beginning March 13, 1998. 

2.  In December 1999, additional evidence which is relevant 
to the issue of entitlement to an evaluation in excess of 20 
percent for a back disability for the period beginning March 
13, 1998, was received at the Board.  This evidence was not 
associated with the claims file at the time the January 2000 
decision was entered.


CONCLUSION OF LAW

A vacate of that portion of the January 28, 2000, Board 
decision which denied a claim for entitlement to an 
evaluation in excess of 20 percent for a back disability for 
the period beginning March 13, 1998, is warranted.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.1304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that an appellant will be 
granted a period of 90 days following the mailing of notice 
to him that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which he may submit additional evidence.  38 C.F.R. § 
20.1304 (1999).

In the veteran's case, the RO notified him on October 29, 
1999, that his appeal was being transferred to the Board.  In 
December 1999, evidence concerning treatment for a back 
disorder at the "Bone & Joint Clinic, P.C." in June and 
August 1999 was received at the Board.  This evidence was not 
physically associated with the record at the time of the 
January 28, 2000, Board decision, and it is concluded that 
this evidence is relevant to the issue before the Board of 
entitlement to an evaluation in excess of 20 percent for a 
back disability for the period beginning March 13, 1998.  
This additional evidence was received within the 90 day 
period allowed for submission of additional evidence.  This 
evidence was submitted without a waiver of RO jurisdiction.  
Given these circumstances, the Board finds that the portion 
of the January 28, 2000, Board decision which denied a claim 
for entitlement to an evaluation in excess of 20 percent for 
a back disability for the period beginning March 13, 1998, 
should be vacated, and that a new decision with respect to 
this issue promulgated after consideration of the additional 
evidence.  38 C.F.R. § 20.1304 (1999).



	(CONTINUED ON NEXT PAGE)



ORDER

That portion of the January 28, 2000, Board decision which 
denied a claim for entitlement to an evaluation in excess of 
20 percent for a back disability for the period beginning 
March 13, 1998, is hereby vacated. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 



Citation Nr: 0002191	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  95-31 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for left knee 
disability, to include as secondary to the service-connected 
back disability.  

2.  Entitlement to an evaluation in excess of 10 percent for 
a back disability for the period from January 4, 1994, to 
March 12, 1998.  

3.  Entitlement to an evaluation in excess of 20 percent for 
a back disability for the period beginning March 13, 1998. 

4.  Entitlement to an original compensable evaluation for 
sleep apnea. 

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1994.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  

The claims with respect to the evaluations assigned for a 
back disability and sleep apnea were placed in appellate 
status by a notice of disagreement taking exception with 
initial ratings for these disabilities of 0 percent effective 
from January 4, 1994, assigned by a January 1994 rating 
decision.  Accordingly, the principles enumerated in 
Fenderson v. West, 12 Vet. App. 119 (1999) with respect to 
"staged ratings" are for application. 

The rating for the veteran's back disability was increased to 
10 percent effective from January 4, 1994, by a June 1995 
rating decision.  The veteran also expressed disagreement 
with this rating, and a July 1999 rating decision increased 
the rating for the service-connected back disability to 20 
percent.  As the 20 percent rating was assigned effective 
from March 13, 1998, there is for consideration, as listed on 
the title page, entitlement to an evaluation in excess of 10 
percent for a back disability for the period from January 4, 
1994, to March 12, 1998.  See AB v. Brown 6 Vet. App. 35 
(1993).  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the well-grounded claims on appeal 
has been obtained by the RO. 

2.  There is no competent evidence of record linking a 
current left knee disability to service or to the service-
connected back disability. 

3.  The clinical evidence for the period between January 4, 
1994, to March 12, 1998, reflects symptoms of moderate, but 
less than severe, disability due to degenerative disc disease 
in the veteran's back; no more than moderate disability due 
to degenerative disc disease in the veteran's back is shown 
for the period beginning March 13, 1998.  

4.  Objective findings of sleep apnea are not currently 
demonstrated. 

5.  There are no extraordinary factors associated with the 
service-connected back disability or sleep apnea productive 
of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSIONS OF LAW

1.  A well-grounded claim for entitlement to service 
connection for a left knee disability has not been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 
38 C.F.R. §§ 3.310 (1999). 

2.  The criteria for a 20 percent rating, but no more, for a 
back disability for the period from January 4, 1994, to March 
12, 1998, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic Code 
(DC) 5293 (1999).  

3.  The criteria for a rating in excess of 20 percent for a 
back disability for the period beginning March 13, 1998, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, DC 5293 (1999).

4.  The criteria for an original compensable evaluation for 
sleep apnea are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.20, 4.31, 4.97, 
DC 6699-6603 (1996), DC 6847 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Knee Disability

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (hereinafter 
Court) recently issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (1999).  Thus, as 
the Board concludes that a well-grounded claim for service 
connection for a left knee disability has not been presented, 
the Board is not under a duty to remand this case to afford 
the veteran additional development with respect to this 
issue.  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(1999).  Service connection is also warranted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (1999).  
Service connection may also be established for that portion 
of a disability resulting from aggravation of a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).
 
The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Without evidence showing that a 
disease or disability is present, no plausible claim for 
service connection can be presented, and such a claim is not 
well grounded.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran has contended that he has a left knee disability 
that is, alternatively, etiologically related to his service-
connected back disability or distinct in-service pathology.  
However, absent any independent supporting clinical evidence 
from a physician or other medical professional, "[t]he 
veteran's own statements expressing his belief that his 
disabilities are service connected . . . are not probative."  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, the veteran's lay assertions of medical 
causation or medical diagnosis are not sufficient to render 
his claim for service connection for a left knee disability 
well grounded under 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 95 (1993); Tirpak, 2 Vet. App. at 609.  Moreover, while a 
review of the service medical records reflects treatment in 
September 1993 for retropatellar pain syndrome and a mild 
strain of the medial and lateral collateral ligaments in the 
left knee, the post service clinical evidence does not reveal 
any evidence of a chronic left knee disability which has been 
attributed to service or the service-connected back 
disability.  It does not even appear that there is a current 
left knee disability for which service connection could be 
granted, as the veteran himself testified at his August 1995 
hearing that a left knee disability has not been "named or 
diagnosed" after service.  As noted above, a well-grounded 
claim for service connection requires a finding of a current 
disability.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 
Vet. App. at 144.

In finding the claim for service connection for a left knee 
disability to be not well grounded, the obligation of the RO 
under 38 U.S.C.A. § 5103(a) and the holding in Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995) to advise the veteran of 
the evidence needed to complete his application when he has 
failed to present a well-grounded claim has been considered.  
The Board concludes that this obligation to the veteran was 
fulfilled by the RO to the extent that it notified the 
veteran by rating action dated in June 1995 that his claim 
was being denied due to the lack of any post-service evidence 
indicating that there is a chronic knee disability that is a 
residual of the in-service left knee condition.  Moreover, 
there is no indication that there are medical reports that 
are available which would show that the veteran has a current 
left knee disability that is etiologically related to service 
or the service-connected back disability.  Thus, all 
pertinent development has been undertaken, and any legal 
Manual provisions that apply have been satisfied.  See Morton 
v. West, 12 Vet. App. 477 (1999).

Finally, the Board recognizes that it has denied the 
veteran's claim for service connection for a left knee 
disability on a different basis than that of the RO.  
Therefore, pursuant to Bernard v. Brown, 4 Vet. App. 384, 393 
(1993), the Board has thus considered whether this action 
will result in any prejudice to the veteran.  However, the 
Court has held that when the agency of original jurisdiction 
does not specifically address the question of whether a claim 
is well grounded, but proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996). 

II.  Back Disability

The Court has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claims for increased 
evaluations on appeal are "well-grounded" within the 
meaning of 38 U.S.C.A. 5107(a) (West 1991).  The Board also 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the increased rating claims on appeal has been obtained.  In 
this regard, evidence reflects that the RO has attempted to 
afford the veteran additional examinations, but that that the 
veteran has failed to report to VA examinations scheduled for 
March 1997 and the spring of 1999.  Although there is some 
evidence of record indicating the veteran wishes to have the 
examinations rescheduled, the Board concludes that there is 
sufficient clinical evidence of record, principally VA 
outpatient treatment records dated through 1998, to equitably 
adjudicate the claims on appeal.  Accordingly, the further 
delay in the adjudication of the veteran's claims which would 
result from a remand to schedule the veteran for further VA 
examination would not be justified.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor 
of the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

"Mild" disability due to intervertebral disc syndrome 
warrants a 10 percent disability rating and "moderate" 
disability due to intervertebral disc syndrome warrants a 20 
percent disability rating.  38 C.F.R. § 4.71a, DC 5293.  A 
rating in excess of 20 percent for intervertebral disc 
syndrome requires a finding of "severe" disability.  
"Severe" disability is recurring attacks, with intermittent 
relief.  Id.  

A rating in excess of 20 percent for limitation of motion of 
the lumbar spine requires "severe" limitation of motion.  
38 C.F.R. § 4.71a, DC 5292.  

With the above legal criteria in mind, the relevant evidence 
will be summarized.  The service medical records reflect 
continuing treatment for a back disability, with diagnoses to 
include mechanical low back pain, sciatica and acute low back 
strain.  An X-ray conducted in May 1993 demonstrated minimal 
degenerative changes at L3-L4.  Service connection for a back 
disability, as indicated in the Introduction, was granted 
effective from January 4, 1994, by a January 1994 rating 
decision.  The initial rating assigned was 0 percent, but 
following an April 1995 VA examination, the rating was 
increased to 10 percent effective from January 4, 1994, by a 
June 1995 rating decision.  

Pertinent findings from the April 1995 VA examination include 
no postural abnormalities in the back, a possible fixed 
deformity at the proximal lower thoracic spine posteriorly, 
and symmetrical musculature of the back.  Range of motion 
testing of the lumbar spine revealed forward flexion of 80 
degrees, backward extension to 15 degrees, left and right 
lateral flexion to 35 degrees, and rotation to the left and 
right of 40 degrees.  There was no objective evidence of pain 
on lumbar motion.  X-rays of the thoracic and lumbar spine 
showed minor degenerative changes.  The diagnoses following 
the examination were "lower back pain with mildly decreased 
range of motion" and "mild degenerative radiopaplic changes 
in [the] lumbar spine and thoracic spine."

Evidence of record submitted after the June 1995 rating 
decision includes sworn testimony presented by the veteran at 
an August 1995 hearing.  He testified that accompanying his 
back pain are symptoms such as tingling and numbness in his 
lower extremities and "sciatic pressure."  The veteran 
contended that the back pain occurs "all the time," whether 
he is lying down or walking, and that he takes medications 
(Tylenol III with Codeine, Methocarbamol, Naproxen and 
Motrin) on a daily basis because of the back pain.  Also of 
record is a statement submitted by the veteran's employer in 
August 1995 who indicated the veteran's back pain had been 
interfering with the veteran's ability to work for the 
previous "several months."  

VA outpatient treatment records dated from 1994 through 1998 
reflect continuing treatment, including steroidal injections, 
for back pain.  In April 1995, muscle spasms in the low back 
were noted.  An X-ray conducted in December 1995 revealed a 
loss of disc height, bulging and spurring at L5-S1 and 
bilateral neural foraminal narrowing at L5-S1.  On March 13, 
1998, the veteran underwent a steroidal injection in his 
lumbar spine.  At that time, the veteran complained about a 
new onset of "shooting pain" since January.  As the RO 
found that the March 13, 1998, visit to the outpatient 
clinical was the earliest time at which it was "factually 
ascertainable" that an increase in disability had occurred, 
the disability rating, as indicated previously, for the 
veteran's back disability was increased to 20 percent 
effective from March 13, 1998, by a July 1999 rating 
decision.  The 20 percent rating was assigned under DC 5293 
for "moderate" intervertebral disc syndrome.  

After reviewing the outpatient treatment records dated from 
1994 to 1998, it is not at all clear that the level of 
disability in the veteran's back reflected by the March 13, 
1998, outpatient treatment records was not demonstrated at a 
time earlier than that time, as these records reflect quite 
frequent instances of treatment for a back disability.   
Thus, resolving all reasonable doubt in favor of the veteran, 
the Board concludes that the criteria for entitlement to a 20 
percent rating for a back disability for the period from 
January 4, 1994, to March 12, 1998, are met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  

As for the issue of entitlement to a rating in excess of 20 
percent for intervertebral disc syndrome, the Board concludes 
that the evidence of record does not reflect the "severe" 
level of disability required for a 40 percent rating under DC 
5293.  In this regard, while reports from electromyographic 
testing conducted in November 1998 showed electrical evidence 
of "old/healed" radiculopathies involving the nerve roots 
at L4-L5 and "modest" increases in polyphasic potentials in 
the muscles of the lumbar spine and both lower extremities, 
testing of these muscles revealed normal insertional activity 
and no spontaneous activity.  Moreover, the ranges of lumbar 
motion demonstrated upon VA examination in April 1995 and in 
the outpatient treatment of records are not descriptive of 
the "severe" limitation of motion required for a 40 percent 
rating under DC 5292.  

The Board notes that it has considered the evidence of back 
and leg pain associated with the diagnosis of spinal stenosis 
with S1 radiculopathy reflected on the outpatient treatment 
record of September 1998.  Follow-up examination(s) were 
indicated, but, as noted above, the veteran failed to report 
to such an examination, and also failed to report to a VA 
examination in 1997.  Good cause for either failure to report 
has not been shown.  See 38 C.F.R. § 3.655 (1999).  However, 
the results from the electromyographic testing conducted 
following the September 1998 outpatient visit discussed 
above, and the other outpatient treatment records, are 
sufficiently detailed to find that back and leg pain 
described by the veteran in September 1998 does not warrant 
compensation in excess of 20 percent.  Thus, while the Board 
has considered the provisions of 38 C.F.R. §§ 4.40 with 
regard to giving proper attention to the effects of pain in 
assigning a disability rating, as well as the provisions of 
38 C.F.R. § 4.45 and the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board concludes that the probative 
weight of the "negative" clinical evidence outweighs that 
of the "positive" evidence submitted by and on behalf of 
the veteran.  

The "positive" evidence represented by the lay assertions 
with regard to the degree of disability in the veteran's back 
are not accompanied by supporting clinical evidence; as such, 
the Board finds this evidence to be of minimal probative 
value.  Espiritu, 2 Vet. App. at 492, 495 (1992).  Thus, as 
the "negative" evidence outweighs the "positive" evidence, 
an evaluation in excess of 20 percent for the veteran's back 
disability cannot be assigned.  Gilbert, 1 Vet. App. at 49.   

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected back disability is demonstrated, nor is there any 
other evidence that this condition involves such disability 
that an extraschedular rating would be warranted under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In making this 
determination, the Board has reviewed the contentions with 
regard to time missed from work and the statement of the 
veteran's employer to this effect dated in August 1995.  Such 
evidence does not sufficiently demonstrate, however, that 
there has been marked interference with work so as to warrant 
an extraschedular evaluation.  

Finally, the Board notes that it has also reviewed this issue 
mindful of the guidance of Fenderson.  The logic set forth 
above, in determining that a rating in excess of 20 percent 
is not warranted, is the same as used to determine that 
higher "staged" ratings are not warranted for any period of 
time.  There is simply no clinical or other evidence 
suggesting that a "staged" rating in excess of 20 percent 
should be granted for any discernable time during the appeal 
period.   

III.  Sleep Apnea

Summarizing first the pertinent evidence of record, the 
veteran underwent an evaluation for sleep apnea during 
service that was completed in December 1992.  At that time, 
the veteran described snoring and such difficulty with 
sleeping that it would result in "inappropriate" daytime 
napping.  Pulmonary function testing conducted at that time 
was essentially normal.  Service connection for sleep apnea 
was granted by the June 1995 rating decision, and a 
noncompensable rating was assigned by analogy to 
38 C.F.R. §§ 4.20, 4.97 DC 6699-6603 (pulmonary emphysema).  
Effective October 7, 1996, the rating criteria for the 
respiratory system were revised, to include a specific 
diagnostic code for sleep apnea.  See 38 C.F.R. § 4.97 DC 
6847 (1999).  

That rating code provides that a 30 percent rating is 
assigned for persistent day-time hypersomnolence.  A 
noncompensable rating is assigned for sleep apnea where 
asymptomatic but with documented sleep disorder breathing.  
DC 6847.  Under the prior criteria, a 10 percent rating is 
for assignment for mild pulmonary emphysema; with evidence of 
ventilatory impairment on pulmonary function tests and/or 
definite dyspnea on prolonged exertion.  DC 6603 (1996).  In 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran was afforded a sleep study at a VA medical center 
in July 1995 that was normal and revealed no evidence of 
obstructive sleep apnea.  Thus, while the Board has 
considered the "positive" evidence represented by the 
contentions and testimony presented by the veteran to the 
effect that sleep apnea results in his rarely feeling 
refreshed in the morning, the probative weight of this 
evidence is overcome by the "negative" clinical evidence 
contained in the reports from the negative July 1995 VA sleep 
study.  Accordingly, the claim for a compensable evaluation 
for sleep apnea must be denied.  Gilbert, 1 Vet. App. at 49.  
Again, while the provisions of Fenderson have been 
considered, there is no clinical or other evidence suggesting 
that a "staged" compensable rating for sleep apnea should 
be granted for any discernable time during the appeal period.  
It is not shown that there is pulmonary impairment or 
symptomatic sleep apnea that warrants a compensable rating 
under the old or the new criteria.



	(CONTINUED ON NEXT PAGE)



ORDER

A well-grounded claim for entitlement to service connection 
for left knee disability having not been presented, the claim 
is denied.  

Entitlement to an evaluation of 20 percent for a back 
disability for the period from January 4, 1994, to March 12, 
1998, is granted, subject to regulations governing the 
payment of monetary awards.    

Entitlement to an evaluation in excess of 20 percent for a 
back disability is denied. 

Entitlement to an original compensable evaluation for sleep 
apnea is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals







 

